Citation Nr: 0610887	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO denied service connection for 
bilateral hearing loss and tinnitus.
 
The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has been diagnosed with bilateral hearing 
loss.
 
2. The veteran was exposed to acoustic trauma during service.

3. The veteran's bilateral hearing loss has been related to 
his exposure to acoustic trauma in service by a medical 
professional.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss was incurred 
during active service in Korea. He argues that the loss of 
his service medical records should not prejudice his claim 
for compensation.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

There is medical evidence of a current disability. A private 
audiological examination of November 2002 showed bilateral 
hearing loss sufficient to constitute a disability under 38 
C.F.R. § 3.385.

There is evidence of in-service incurrence of an injury. The 
veteran has provided credible statements regarding his 
exposure to loud noise in service, specifically due to his 
work loading tank guns. His Form DD-214 confirms that he 
served with a tank company in Korea. His Form DD-62 documents 
that he was found fully acceptable for induction into the 
armed services in January 1953.

There is medical evidence of a nexus between the veteran's 
current bilateral hearing loss and his in-service exposure to 
noise. The audiological examiner of November 2002 stated that 
"it is very possible loud noises such as artillery could 
have been the cause" of the veteran's high-frequency hearing 
loss.

The veteran's separation medical examination is missing, 
apparently having been lost due to fire. If anything, 
however, this loss only heightens VA's duty to provide a 
reasoned decision on his claim and to carefully consider the 
benefit-of-the-doubt rule. See Allin v. Brown, 6 Vet. App. 
207, 214 (1994). The November 2002 audiological examination 
and opinion appears to be based upon history provided by the 
veteran to the examiner.  That history (exposure to loud 
noises in the artillery) is supported by other evidence in 
the file and was found to be a possible cause for his severe 
high frequency hearing loss.  Based upon the facts in this 
case, the evidence is at least equipoise, and the claim s 
granted.  

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In 
December 2002, prior to the rating decision on appeal, the 
veteran was provided with correspondence which informed him 
of the evidence needed to support his claim, what actions he 
needed to undertake, and how VA would assist him in 
developing his claim, among other things. Though the veteran 
was not properly notified of all five elements of a service 
connection claim at that time, particularly the basics of 
disability ratings and determination of effective date, those 
oversights will be cured when the RO effects this grant of 
service connection.


ORDER

Entitlement to service connection for bilateral hearing loss 
is GRANTED.


REMAND

The veteran has not been diagnosed with tinnitus, but he has 
not yet received a VA audiological examination. VA has a duty 
to provide a medical examination when necessary to decide a 
claim where the record (1) contains competent lay or medical 
evidence of a current diagnosed disability; (2) establishes 
that the veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service. 38 C.F.R. § 3.159(c)(4). 

All of these elements are met in this case. The apparent loss 
of the veteran's service medical records does not alleviate 
this duty.



Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an audiological examination sufficient 
to determine the presence and etiology 
of tinnitus in either or both ears. The 
VA examiner should be allowed to 
examine the veteran's claims file, and 
should note that he has done so in his 
report. If the veteran is diagnosed 
with tinnitus, the examiner should 
opine as to whether it is likely, 
unlikely, or at least as likely as not 
that the tinnitus was caused by active 
service.

2.	The RO should then readjudicate the 
claim for service connection for 
tinnitus. If the claim remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
be allowed to respond to the RO's 
decision before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The law requires that all 
claims that are remanded by the Board of Veterans' Appeals 
for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


